



Exhibit 10.2


ESCROW AGREEMENT


ESCROW AGREEMENT, dated as of February 6, 2017 (the “Agreement”), by and among
Inuvo, Inc., a Nevada corporation (the “Company”), NetSeer Acquisition, Inc., a
Nevada corporation and wholly-owned subsidiary of the Company (the "Buyer"),
NetSeer, Inc., a Delaware corporation (the “Seller”) and Pearlman Law Group,
LLP, as escrow agent (the “Escrow Agent”). Capitalized terms used but not
defined herein have the meaning afforded to them in the Purchase Agreement
(defined below).


WHEREAS, the Company, the Buyer and the Seller have entered into an Asset
Purchase Agreement, of even date herewith (the “Purchase Agreement”), pursuant
to which, the Seller sold to the Buyer substantially all the assets, and certain
specified liabilities, of the Business (as defined in the Purchase Agreement);


WHEREAS, in connection with the transactions contemplated by the Purchase
Agreement, pursuant to Section 2.05(b) of the Purchase Agreement the Seller
agreed to deposit 529,350 shares of the Company's common stock, par value $0.001
per share issued to it into escrow (the “Escrow Shares”) pending release
pursuant to the terms of the Purchase Agreement; and


WHEREAS, the Company, the Buyer and the Seller desire that the Escrow Agent
accept the Escrow Shares plus any and all dividends and distributions thereon
(the “Escrow Property”), in escrow, to be held and disbursed as hereinafter
provided.


IT IS AGREED:


1.     Appointment of Escrow Agent. The Company, the Buyer and the Seller hereby
appoint the Escrow Agent to act in accordance with and subject to the terms of
this Agreement and the Escrow Agent hereby accepts such appointment and agrees
to act in accordance with and subject to such terms.


2.     Deposit of Escrow Shares. On or before the date hereof, the Company shall
deliver to the Escrow Agent a certificate representing the Escrow Shares, to be
held and disbursed subject to the terms and conditions of this Agreement. The
certificate representing the Escrow Shares shall bear the following legend:


“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO TRANSFER
MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO, OR
PURSUANT TO RULE 144 PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO INUVO, INC. THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.”


3.    Disposition of Escrow. The Escrow Agent will hold the Escrow Property in
escrow until authorized hereunder to release and deliver the Escrow Property as
follows:


(a)    Release of Escrow Shares to the Company. From time to time during the
Escrow Period, the request to release of any Escrow Shares to the Company in
accordance with Sections 2.06 and/or 8 of the Purchase Agreement shall be
accompanied by written instructions signed jointly by the Company, the Buyer and
the Seller or its designee, if the Escrow Agent has been notified of such
designee specifying the number of Escrow Shares to be so released (the "Release
Instructions"). Upon receipt of the Release Instructions, the Escrow Agent shall
promptly, without any further notice, action or deed, release and deliver such
number of Escrow Shares to the Company. If the Release Instructions is for a
number of Escrow Shares which is less than all of the Escrow Shares then
representing the Escrow Property, the Escrow Agent shall promptly deliver the
stock certificate(s) representing the Escrow Property to the Company's transfer
agent with instructions to cancel such number of Escrow Shares as shall be
specified in the Release Instructions and return a stock certificate to the
Escrow Agent representing any remaining Escrow Property, which such remaining
Escrow Shares shall remain part of the Escrow Property.


(b)        Termination of Escrow. The escrow created hereunder shall terminate
without any further notice, action or deed, upon the earlier to occur of (i) the
release of all Escrow Shares to the Company, or (ii) twelve months following the
Closing Date (as defined in the Purchase Agreement) (the "Termination Date"). To
the extent any Escrow Property continues to be held by the Escrow Agent
following the Termination Date, such Escrow Property, if any, shall be delivered
to the Seller automatically without the need of a Release Instructions.


(c)    Disposition Dispute.  If either the Seller or the Company believes that
the Escrow Property should not be released by the Escrow Agent at the
Termination Date pursuant to a notice given under this Agreement prior to the
Termination Date, then such party shall deliver written notice thereof to the
Escrow Agent prior to such release (with the failure to timely deliver such
notice waiving any right to challenge the release of the Escrow Property). Upon
receipt of such notice, the Escrow Agent may take one of the following actions,
in its sole and absolute discretion: (i) deposit the Escrow Property with the
clerk of a court of competent jurisdiction, provided, that upon the deposit by
the Escrow Agent of the Escrow Property with such clerk, the Escrow Agent shall
be relieved of all further obligations and released from all liability
hereunder; (ii) file a suit in interpleader in such court and obtain an order
from such court requiring all parties involved to litigate in such court their
respective claims arising out of or in connection with the Escrow Property;
(iii) continue to hold the Escrow Property until direction to release the Escrow
Property by the final, non-appealable judgment of a court of competent
jurisdiction or by mutual written agreement of the Seller and the Company; or
(iv) deliver the Escrow Property to a successor escrow agent mutually selected
by the Seller and the Company, provided that the Seller and the Company release
the Escrow Agent from all further liability with respect to the Escrow Property.
In the event that any such controversy arises hereunder may take the
aforementioned actions and in no event shall the Escrow Agent be required to
determine the proper resolution of such controversy or the proper disposition of
the Escrow Property.


(d)    No Discretionary Authority. The Escrow Agent has no discretion with
respect to, or duty to make any determination as to, whether a notice is
properly given, nor is the Escrow Agent required to review or evaluate, or be
subject to, the Purchase Agreement any other Transaction Document or any other
underlying agreement. The Escrow Agent shall have no further duties hereunder
after the disbursement of the Escrow Property in accordance with this Section 3.


4.    Rights of the Seller in Escrow Shares.


4.1    Voting and Other Stockholder Rights. The Seller shall not have any voting
rights or any other rights as a stockholder of the Company with respect to the
Escrow Shares until such time as they are delivered to the Seller in accordance
with Section 3.


4.2     Dividends or Other Distributions in Respect of the Escrow Shares;
Adjustments in Number of Escrow Shares. For so long as the Escrow Shares are
held by the Escrow Agent (the “Escrow Period”), any dividends or distributions
payable in cash or non-cash property (including capital stock of the Company)
shall be paid with respect to the Escrow Shares and held as Escrow Property to
be released pari passu with the Escrow Shares in accordance with Section 3(a)
and Section 3(b) above. The number of Escrow Shares will be adjusted to reflect
any split, reverse split, reclassification or other adjustment to the common
stock of the Company in the same manner as the number of issued and outstanding
shares of the common stock are adjusted to reflect any such event.


4.3     Restrictions on Transfer and Redemption. During the Escrow Period, no
sale, transfer or other disposition may be made of any of the Escrow Shares by
the Company, the Buyer or the Seller other than to one of the Permitted
Transferees as set forth under the Lock-Up Agreement (as defined under the
Purchase Agreement) (“Seller Transferees”). During the Escrow Period, the
Company shall not be permitted to redeem, substitute or replace the Escrow
Shares without the Seller’s prior written consent. During the Escrow Period, the
Escrow Shares will be reflected on the books and records of the Company as
issued and outstanding shares.


5.     Concerning the Escrow Agent.


5.1    Good Faith Reliance. The Escrow Agent shall not be liable for any action
taken or omitted by it in good faith. The Escrow Agent shall be entitled to
consult with external counsel of its own reasonable selection and the opinion of
such counsel shall be full and complete authorization and protection to the
Escrow Agent in respect of any action taken or omitted by the Escrow Agent
hereunder in good faith and in accordance with the opinion of such counsel. The
Escrow Agent may rely conclusively and shall be protected in acting upon any
order, notice, demand, certificate, opinion or advice of counsel (including
internal or external counsel chosen by the Escrow Agent), statement, instrument,
report or other paper or document (not only as to its due execution and the
validity and effectiveness of its provisions, but also as to the truth and
acceptability of any information therein contained) which is believed by the
Escrow Agent to be genuine and to be signed or presented by the proper person or
persons. The Escrow Agent shall not be bound by any notice or demand, or any
waiver, modification, termination or rescission of this Agreement unless
evidenced by a writing delivered to the Escrow Agent signed by the proper party
or parties and, if the duties or rights of the Escrow Agent are affected, unless
it shall have given its prior written consent thereto. It is understood and
acknowledged that certain notices given by the Company hereunder may be prepared
by the Escrow Agent when acting in its capacity as counsel to the Company, and
that fact shall not undermine the validity of any such notice or the Escrow
Agent’s ability to rely thereon.


5.2    Duties Limited. The Escrow Agent: (i) is not responsible for the
performance by the Company, the Buyer or the Seller of this Agreement or any of
the other Transaction Documents or for determining or compelling compliance
therewith; (ii) is only responsible for holding the Escrow Property in escrow
pending release thereof in accordance with Section 3; and (iii) shall not be
obligated to take any legal or other action hereunder which might in its
judgment involve or cause it to incur any expense or liability unless it shall
have been furnished with indemnification acceptable to it, in its sole and
absolute discretion. The duties and obligations of the Escrow Agent shall be
limited to and determined solely by the express provisions of this Escrow
Agreement and no implied duties or obligations shall be read into this Escrow
Agreement against the Escrow Agent. The Escrow Agent’s duties hereunder are
purely ministerial and the Escrow Agent is not acting as a fiduciary to the
Seller, the Buyer or the Company. The Escrow Agent is not bound by and is under
no duty to inquire into the terms or validity of any other agreements or
documents, including any agreements which may be related to, referred to in or
deposited with the Escrow Agent in connection with this Escrow Agreement,
notwithstanding that the Escrow Agent has acted as counsel to the Company and
the Buyer in connection with the subject matter thereof.


5.3     Indemnification. The Escrow Agent shall be indemnified and held harmless
jointly and severally by the Company, the Buyer and the Seller from and against
any expenses, including counsel fees and disbursements, or loss suffered by the
Escrow Agent in connection with any action, suit or other proceeding involving
any claim which in any way, directly arises out of or relates to this Agreement,
the services of the Escrow Agent hereunder, or the Escrow Property held by it
hereunder solely as a result of its function as Escrow Agent, and not as it
relates to its function of Company and Buyer counsel. In no event shall Escrow
Agent be liable for special, indirect, consequential, or punitive damages, or
damages for lost profits solely as a result of its function as Escrow Agent, and
not as it relates to its function of Company and Buyer counsel. In the event of
the receipt of notice of any demand or claim or the commencement of any action,
suit or proceeding, the Escrow Agent, in its sole and absolute discretion, may
take the actions set forth in Section 3(c) hereof with respect to the Escrow
Property. The provisions of this Section 5.3 shall survive in the event the
Escrow Agent resigns or is discharged pursuant to Sections 5.6 or 5.7 below. The
Escrow Agent shall not incur any liability for not performing or fulfilling any
duty, obligation or responsibility hereunder by reason of any occurrence beyond
the control of the Escrow Agent (including but not limited to any act or
provision of any present or future Law or Governmental Body or any act of God or
war).


5.4     Fees and Expenses. The Company shall be liable for and shall pay 100% of
the Escrow Agent’s out of pocket expenses incurred by Escrow Agent in the
performance of its duties hereunder. The out of pocket expenses shall be paid to
the Escrow Agent from time to time at its request.


5.5     Further Assurances. From time to time on and after the date hereof, the
Company, the Buyer and the Seller shall deliver or cause to be delivered to the
Escrow Agent such further documents and instruments and shall do or cause to be
done such further acts as the Escrow Agent shall reasonably request to carry out
more effectively the provisions and purposes of this Agreement, to evidence
compliance herewith or to assure itself that it is protected in acting
hereunder, but at no additional expense to the Seller, Seller Designee or Seller
Transferees, as applicable.


5.6    Resignation. The Escrow Agent shall have the right at any time to resign
for any reason or no reason at all and be discharged of its duties as Escrow
Agent hereunder by giving written notice of its resignation to the parties
hereto at least ten (10) calendar days prior to the date specified for such
resignation to take effect. All obligations of the Escrow Agent hereunder shall
cease and terminate on the effective date of its resignation and its sole
responsibility thereafter shall be to hold the Escrow Property, for a period of
ten (10) calendar days following the effective date of resignation, at which
time:
    
(i)    if a successor escrow agent shall have been appointed and written notice
thereof shall have been given to the resigning Escrow Agent by parties hereto
and the successor escrow agent, then the resigning Escrow Agent shall deliver
the Escrow Property to the successor escrow agent; or


(ii)    if a successor escrow agent shall not have been appointed, for any
reason whatsoever, the resigning Escrow Agent shall deliver the Escrow Property
to a court of competent jurisdiction in the county in which the Escrow Property
is then being held, and take all necessary steps to do so, and give written
notice of the same to the parties hereto.


5.7     Discharge of Escrow Agent. The Escrow Agent shall resign and be
discharged from its duties as escrow agent hereunder if so requested in writing
at any time jointly by the Company, the Buyer and the Seller or the Seller
Designee; provided, that any notice of discharge must (i) direct the disposition
of the Escrow Property by Escrow Agent and (ii) include a full release of the
Escrow Agent of all liability hereunder.


5.8    Conflicting Demands. In the event that the Escrow Agent shall be
uncertain as to its duties or rights hereunder or shall receive instructions
with respect to the Escrow Property which, in its sole and absolute discretion,
are in conflict either with other instructions received by it as Escrow Agent or
with any provision of this Escrow Agreement, the Escrow Agent shall have the
absolute right to suspend all further performance under this Escrow Agreement
(except for the safekeeping of the Escrow Property) until such uncertainty or
conflicting instructions have been resolved to the Escrow Agent’s sole and
absolute satisfaction in accordance with Section 3(c) hereof and provided that
Escrow Agent has provided reasonable notice of this uncertainty and the
suspension of its performance to the Seller or the Seller Designees; provided
that if the Escrow Agent so suspends all or some portion of further performance
under this Escrow Agreement because of any such uncertainty, then the Escrow
Agent shall use its reasonable best efforts to resolve such uncertainty as soon
as reasonably practicable possible so as to be able to resume such performance.


6.     Miscellaneous.


6.1     Governing Law. This Agreement shall for all purposes be deemed to be
made under and shall be construed in accordance with the laws of the State of
Nevada, without regard to the conflicts of laws principles thereof.


6.2     Entire Agreement. This Agreement contains the entire agreement of the
parties hereto with respect to the subject matter hereof and, except as
expressly provided herein, may not be changed or modified except by an
instrument in writing signed by the Seller, the Buyer the Company and the Escrow
Agent.


6.3     Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation
thereof.


6.4     Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the respective parties hereto and their legal representatives,
successors and assigns.


6.5     Notices. Any notice or other communication required or which may be
given hereunder shall be sufficiently given when so delivered if by hand or
overnight delivery or if sent by certified mail or private courier service
within five days after deposit of such notice, postage prepaid, or sent by
facsimile or other electronic transmission (with confirmation of receipt),
addressed as follows:


If to the Seller:
c/o ONSET Ventures
2400 Sand Hill Road, Suite 150
Menlo Park, VA 94025
Facsimile: (650) 529-0777
E-mail: bea@onset.com
Attention: Vice President of Finance
 
 
with a copy to:
Pillsbury Winthrop Shaw Pitman LLP
2550 Hanover Street
Palo Alta, CA 94304
Facsimile: (650) 223-4545
E-mail: spierson@pillsburylaw.com
Attention: Stanley F. Pierson, Esq.
 
 
If to Buyer:
500 President Clinton Avenue
Suite 300
Little Rock, AR 72201
Facsimile: (877) 311-3050
E-mail: John.Pisaris@Inuvo.com
Attention: John B. Pisaris, Esq. Secretary and General Counsel
 
 
with a copy to:
Pearlman Law Group LLP
2200 Corporate Boulevard NW
Suite 210
Boca Raton, FL 33431
Facsimile: (561) 362-9612
E-mail: brian@pslawgroup.net
Attention: Brian A. Pearlman, Esq.
 
 
If to the Escrow Agent:
Pearlman Law Group LLP
2200 Corporate Boulevard NW
Suite 210
Boca Raton, FL 33431
Facsimile: (561) 362-9612
E-mail: brian@pslawgroup.net
Attention: Brian A. Pearlman, Esq.



The parties may change the persons and addresses to which the notices or other
communications are to be sent by giving written notice to any such change in the
manner provided herein for giving notice. The Seller may further update the
persons and addresses to which the notices or other communications are to be
sent by giving written notice to include the Seller Designee.


6.6     Counterparts. This Agreement may be executed in several counterparts,
each one of which shall constitute an original and may be delivered by facsimile
transmission, and together shall constitute one instrument.


6.7    No Conflict of Interest. The Company, the Buyer and the Seller (i) (A)
acknowledge and agree that the Escrow Agent’s serving as escrow agent hereunder
shall not constitute a conflict of interest despite the Escrow Agent’s
contemporaneously serving as counsel to the Company and the Buyer in connection
with the Purchase Agreement, this Agreement and the other Transaction Documents
and any other matters, and shall not constitute a conflict of interest in
connection with Escrow Agent’s representation of the Company and/or the Buyer in
the future in any matter, (B) waives any conflict of interest resulting from the
Escrow Agent’s contemporaneously serving as counsel to the Company and the Buyer
in connection with the Purchase Agreement, this Agreement and the other
Transaction Documents, and (ii) covenants and agrees not to assert a conflict of
interest solely as a result of the Escrow Agent serving in such roles. The
parties agree that the Escrow Agent may serve as counsel to the Company and/or
the Buyer in connection with a dispute involving this Agreement or the Escrow
Property, provided that the Escrow Agent shall promptly resign from its duties
as Escrow Agent as provided for in Section 5.6. The Seller, Company and Buyer
acknowledge that the provisions of this Section 6.7 constitute a material
inducement for the Escrow Agent to serve as escrow agent hereunder. The Seller,
the Buyer and the Company further acknowledge and agree that they have selected
the Escrow Agent in order to facilitate the consummation of the transactions
contemplated by the Purchase Agreement and the retention of the Escrow Property
in order to avoid the time, cost and expense of a third party serving as the
escrow agent hereunder.


[SIGNATURE PAGE TO FOLLOW]


WITNESS the execution of this Agreement as of the date first above written.


COMPANY:


INUVO, INC.


By: /s/ Wallace D. Ruiz
Wallace D. Ruiz
Chief Executive Officer


BUYER:


NETSEER ACQUISITION, INC.


By: /s/ Wallace D. Ruiz
Wallace D. Ruiz
Chief Financial Officer


SELLER:


NETSEER, INC.


By: /s/ John Mracek
John Mracek
Chief Executive Officer


ESCROW AGENT:


PEARLMAN LAW GROUP LLP


By: /s/ Brian A. Pearlman
Brian A. Pearlman
Partner


1

